.:
                                                       .




       OFFKE~   OF ‘THE A’ITORNEY GENERAL       OF TEXAS
                            AUSTIN




                                            .
                   .



nonorable Charles HI Slaughter
county Attorney
Z2wtin County
Stanton, T e x a 8

Desr sir;



carefully oonsidered by this
your request as followj




    attorneys fees uniisrArticle CCp 10% Vornoncs
    Annotated Grluina3. .3tatutos. 1938 (year)
         *Artiole CCP. 1055, (19%) Vernon*8 Aan.
    Cri-mine>Stututes,.,..Thccounty shsll.be liable
    for only one hair (costs) vihur~del'enci~nt
                                              has
    beon tried, end txzzittcd, acquitted, 03 FOEID
       .                                                   i
       .
          .

eon. Charles n. SlouChter, PaCe 2


     GUILTY A3D lx2 C.sSXAIEALED~ ....... not
     including co!missions,the County Judge shall
     Issue his warrant, upon the County Treasurer
     in favor of the proper party, and the sezae
     shall be paid out of the Road and BriclEefund
     or othrjrfuh~s........
         *AFtiCJe CCP lC68 (1925) Vernon's Ann.
    .Civi.l.Statutes
                  .....for cacl;ConvIction on a
    plea of Guilty, v:hereno qpesl is taken, fee
    of county attorney is $10.00.
          nFro;aArticle 1055 CCF, tho county attorney
    repIksentin{~  the 2tate shall bo entit:ed to
    one half the fee of $lO.CO(....nnddcfendr-nt
    'foundguilty and the ewe ar?ealcd.....)%-be
    paia  bs tiie coti=      the county judge shall
    Issue  the warrant. u;;onthe County Treasurer
    and same shall be paid out of the 2ond and
    Bridge ftlti~.....
          ~~.wouid.a~~reelatehiving ywr opinion
     On the foreCoing,~~
          opinion No. O-23 of this departmnt (Conferegce
Opinion JIo.o-3032) dated Janwry 11, 1939, he13 hwse 2ill
727 of the 46th Legislature of Texas unconstitutional. This
apiAon further held that ).rticle1055, Ccda of Cri;olnal
procedure of Texas, 1925, not having been repoaleh, urA the
amendatery act bei~C~wcon~titutlonu1 and entirely void, was
still the law (at the date of the rendition of the opinion)
and that all foa ol"fioers mm   subject to its provisions.
p!eenclose herewith a copy OP said opinbn   %hAch contains a
full &isoussion of said nallxr.
          Article 1055, Code of Crir,lnalxocec?ureof Texas,
1925$ prior to its mondment in 1939 by t!m Acts of the 46th
J,eCislatureof Texas, read as foJJoKs:
          *The county shail be liable to each officer
     and viltuecshaving osts in a nisdmencor case
     for only one-half thereof   vhcre the clsfen-dsnt
     has satislfetithe finesan,P costs ndjudC,cd
     ecainst bin in full by l~kor in the t;or:&ouso, L
     on tbo county fnrz, 01:the pubJ.icroads or
     upon any public WT%S    of the CaWItJ'i and to
     pay such half of such l.JE;al cmto os clayhave.
      :
                            .
.             -




                  HOon.Charles Fi.Slaughter, Faga 3
    /--

                       been so taxed, not including comiciissions )
                       the county judge shall issue Cis warrant
                       upon the county treasurer
                                       _ ._      in favor
                                                      _- _ of the
                                                                ._
                       proper party, and the same shall be pald out
                       of the road and bridge fund or other funds.
                       not otherwise appropriated.”
                           ‘Article1055, supra, was amended by the :,ots.of the
                  46th Legislature of Texas, effectiveZag 15! 1939. nrticle
                  1055, Vernon’s Annotated Texas code of Crlmlnal procedure, now
                  reads as follows:
                            nThe county shall not be liable to the
                       officer and viitnessheving costs in a mis-
                      demeanor case where defendant pays his Eine
                      and costs, The county shal.1be liable for
                       one-half of the fees of the officers of the
                      ‘Court,when the defendant fails to pay his
                       fine and lays his fine out in the county
                       Jail or discharges the same by means of
                      working such Sine out onethe county roads
                       or on any county projcct. And to pay such
                       half of costs, the County Clerk shall issue
                      his v:arranton the County Treasurer in
                       favor of such officer to bo paid out of the
                      Road and BridEe Fund or other funds not
                       otherwise a2propriated.w
                            Tkp.~s
                                 VIQsee that prior to’Eay 15, 1939, Article 1055,
                  Code of Crimiaal Irocedure, 1925, governcd~and that since Kay
                  15, 1939 and cow, Article 1055, Ternon’s &motated Texas Code
                  of Criminal Procedure, supra, governs,
                             you will note that the provisions of fIouseE&l 727
                   of the 45th Le&zlature of Texas (1937), (held &?const:tctional
                   by thip dcpartnent) providing for fees in cases of acquittals
                   and in cases where defendants were convicted and appealed
                   their cases, (cited by you in yo*urletter) were not carried
                   into and .madea part of the arncndedarticle passed by the
                   46th ~egislnture of Texas in 1939,
                  .
                             Under tbo facts stated tho cases of the defendants
                   are now pondIn. in t.heCoitltycourt. 310foes are taxable
                   against said defendants at this tizc nor can they be placed
                   in jail. nor CLXIthey be worked by th& couaty at this tine by

          P             %
         .
non. Charles R. slaughter, Pqe   4


virtue of the status of such oa6eS.
          You sxe respectfully advised.that It is the opinion
of this hepartinentthat neither the defendi\ntsnor the County arc.
at this tim liable for any fees to any officers under the facts
stated.      .
                                    .
                                   Very truly ycurs
                                 ATTORNEY GliX-XRAt
                                                  OF TZXti

 .

                 .’




 encl.       *




                                                        ..